[Cite as Shaw v. Aberdeen, 2016-Ohio-8229.]



                                     IN THE COURT OF APPEALS

                           TWELFTH APPELLATE DISTRICT OF OHIO

                                              BROWN COUNTY




GERALD W. SHAW,                                         :

        Plaintiff-Appellant,                            :          CASE NO. CA2016-06-012

                                                        :                   OPINION
    - vs -                                                                  12/19/2016
                                                        :

VILLAGE OF ABERDEEN, et al.,                            :

        Defendants-Appellees.                           :



          CIVIL APPEAL FROM BROWN COUNTY COURT OF COMMON PLEAS
                              Case No. 2015-0774



Gerald W. Shaw, 112 Mt. Tabor Road, Ewing, KY 41039, plaintiff-appellant, pro se

Surdik, Dowd & Turner Co., LPA, Jeffrey C. Turner, Dawn M. Frick, Christopher T. Herman,
8163 Old Yankee Street, Suite C, Dayton, Ohio 45458, for defendants-appellees, village of
Aberdeen, Jason Phillips, Billie Eitel, James Perraut, Bill Wilson, and Delbert Hester



        RINGLAND, J.

        {¶ 1} Plaintiff-appellant, Gerald Shaw, appeals the decision of the Brown County

Court of Common Pleas, granting a motion on the pleadings in favor of the village of

Aberdeen ("the Village") and various individuals,1 both individually and in their official




1. Specifically, Shaw names the following defendants in both an individual and official capacity: Jason Phillips,
Billie Eitel, James Perraut, Bill Wilson, and Delbert Hester.
                                                                       Brown CA2016-06-012

capacities as "Mayor," "Counsel Person[s]," [sic] and "Village Administrator." For the reasons

detailed below, we affirm.

        {¶ 2} Shaw filed this lawsuit in response to a billing dispute with the Village for the

payment of water, sewer, and sanitation charges. According to his complaint, Shaw is the

owner of a vacant building located in the Village. In December 2013, Shaw alleged that there

was a water leak in the building and, as a result, he had the water to the building turned off.

Shaw maintains that no water or services have been requested or supplied since that time.

        {¶ 3} In October 2015, Shaw received a bill for water, sewer, and sanitation expenses

incurred between 8/22/15 and 9/22/15. Shaw disputed the bill and requested that the Village

Mayor refrain from attempting to collect any funds. The pleadings reflect that Shaw was

unsuccessful in his request and subsequent bills were issued to Shaw in November and

December for services between 9/22/15 and 11/22/15, including carryover balances and late

fees.

        {¶ 4} On December 29, 2015, Shaw filed this lawsuit, alleging that the attempts to

collect money from him were the result of a "criminal conspiracy" to extort money from him.

Specifically, Shaw claimed:

               Defendants * * *, under color of official right, knowingly and
               intentionally entered into a criminal conspiracy to extort money
               from Plaintiff by enacting an ordinance which allows [the Village]
               to extract money for goods and services not provided or used.

               Defendants * * *, knowing that said ordinance ordered the taking
               of money for water and services not provided, fraudulently made
               or allowed to be made documents that appeared to be truthful
               because of their source or authorship, when in fact the
               statements therein were false; and know, or should have known,
               that the acts of all other defendants constituted larceny and
               criminal simulation, and acquiesced in such acts.

               The actions of the defendants were outrageous and inflicted
               upon the Plaintiff intentional serious emotional distress.

As a result, Shaw requested: (1) a cease and desist order to halt attempts to collect the
                                              -2-
                                                                         Brown CA2016-06-012

unpaid fees, (2) compensatory damages for "mental anguish," and (3) punitive damages.

       {¶ 5} The Village answered and moved for judgment on the pleadings. Shaw also

moved for judgment on the pleadings, alleging the Village did not deny certain facts in the

Answer. On May 17, 2016, the trial court resolved both motions by denying Shaw's request

and granting a judgment on the pleadings in favor of the Village. Shaw now appeals the

decision of the trial court, raising two assignments of error for review.

       {¶ 6} Assignment of Error No. 1:

       {¶ 7} TRIAL COURT ERRED WHEN IT DENIED PLAINTIFF'S MOTION FOR

JUDGMENT ON THE PLEADINGS.

       {¶ 8} Assignment of Error No. 2:

       {¶ 9} TRIAL COURT COMMITTED PREJUDICIAL ERROR WHEN IT GRANTED

DEFENDANTS' MOTION ON THE PLEADINGS.

       {¶ 10} As both of Shaw's assignments of error relate to the ultimate resolution of the

case, we will address them together.

       {¶ 11} A trial court's decision on a Civ.R. 12(C) motion for judgment on the pleadings

is reviewed by an appellate court de novo. Whitehead v. Skillman Corp., 12th Dist. Butler

No. CA2014-03-061, 2014-Ohio-4893, ¶ 7. Pursuant to Civ.R. 12(C), a judgment on the

pleadings is appropriate if the court finds that the plaintiff can prove no set of facts in support

of his claim that would entitle him to relief. In ruling on the Civ.R. 12(C) motion, the court

construes as true all the material allegations in the complaint, with all reasonable inferences

to be drawn therefrom, in favor of the nonmoving party. Corporex Dev. & Constr. Mgt., Inc. v.

Shook, 106 Ohio St.3d 412, 2005-Ohio-5409, ¶ 2. Civ.R. 12(C) motions are specifically for

resolving questions of law. Whitehead at ¶ 7. "The determination of a motion for judgment

on the pleadings is limited solely to the allegations in the pleadings and any writings attached

to the pleadings." Golden v. Milford Exempted Village School Bd. of Edn., 12th Dist.
                                                -3-
                                                                         Brown CA2016-06-012

Clermont No. CA2008-10-097, 2009-Ohio-3418, ¶ 6.

       {¶ 12} We have reviewed the record and find the trial court did not err by granting the

Village's motion for judgment on the pleadings. This is a simple billing dispute. Instead,

Shaw chose to pursue a theory and cause of action that the bills and enabling ordinances are

the result of a vast criminal conspiracy by Village officials to extort money from him.

However, Shaw's claim must fail for several reasons. First, available-for-use fees are

permissible charges for water distribution systems, and Shaw fails to present any

comprehensible allegation to suggest that the pertinent ordinance or use fees are

impermissible. See Lakeside Utilities Corp. v. Barnum, 5 Ohio St.3d 99 (1983). What is

more, however, is the total lack of specificity in Shaw's complaint. A conspiracy or fraud

claim must be pled with some degree of specificity, and vague or conclusory allegations that

are unsupported by material facts will not be sufficient to state a claim. Avery v. Rossford,

Ohio Transp. Improvement Dist., 145 Ohio App.3d 155, 165 (6th Dist.2001); see Civ.R. 9 (B).

Shaw's claim fails in this regard, as his complaint fails to set forth facts that would entitle him

to relief. Accordingly, we find the trial court did not err by granting the Village's motion for

judgment on the pleadings.

       {¶ 13} Judgment affirmed.


       PIPER, P.J., and HENDRICKSON, J., concur.




                                                -4-